DETAILED ACTION
This is an Office action based on application number 17/441,032 filed 20 September 2021, which is a national stage entry of PCT/JP2020010689 filed 12 March 2020, which claims priority to JP2019-054306 filed 22 March 2019. Claims 1-20 are pending. Claims 21-22 are canceled.
Amendments to the claims, filed 20 September 2021, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-2, 4-6, 8-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US Patent Application Publication No. US 2016/0017194 A1) (Tanaka).

Regarding instant claim 1:
	Tanaka discloses a pressure-sensitive adhesive sheet (paragraph [0001]).
	Tanaka further discloses that the sheet comprises a support inclusive of a polyester plastic film (paragraph [0068]).
	Tanaka further discloses the sheet comprises a pressure-sensitive adhesive layer on at least one face of a support (paragraph [0012]).
	Tanaka further discloses that the pressure-sensitive adhesive layer has a biomass of at least 50% by weight or more (paragraph [0019]). It is noted that Tanaka does not measure biomass in terms of the carbon content as required by the claims; however, the biomass content by weight of Tanaka is construed to overlap and/or include the range recited by the claim. “[I]n the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Tanaka further discloses that the pressure-sensitive adhesive tape (including all the components such as the pressure-sensitive adhesive layer, the support, and the release liner) preferably has biomass degree of 25% by weight or more (paragraph [0080]). Therefore, it would be apparent to one of ordinary skill in the art that Tanaka encompasses an embodiment within its scope wherein the polyester plastic film forming the support of Tanaka includes biomass-derived carbons.

Regarding instant claim 2, Tanaka discloses that the thickness of the pressure-sensitive adhesive layer is about 1 to about 150 µm (paragraph [0065]), and the support has a thickness of about 1,000 µm or less (paragraph [0072]). The thickness of the pressure-sensitive adhesive layer and the support layer of Tanaka would necessarily produce a ratio range of substrate thickness to adhesive sheet thickness that overlaps and/or includes the range recited by the claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 4, Tanaka further discloses that the pressure-sensitive adhesive tape (including all the components such as the pressure-sensitive adhesive layer, the support, and the release liner) preferably has biomass degree of 25% by weight or more (paragraph [0080]). It is noted that Tanaka does not measure biomass in terms of the carbon content as required by the claims; however, the biomass content by weight of Tanaka is construed to overlap and/or include the range recited by the claim. “[I]n the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 5, Tanaka discloses that the thickness of the pressure-sensitive adhesive layer is about 1 to about 150 µm (paragraph [0065]), and the support has a thickness of about 1,000 µm or less (paragraph [0072]). The thickness of the pressure-sensitive adhesive layer and the support layer of Tanaka would necessarily produce a ratio range of substrate thickness to adhesive sheet thickness that overlaps and/or includes the range recited by the claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 6, Tanaka further discloses that the pressure-sensitive adhesive tape (including all the components such as the pressure-sensitive adhesive layer, the support, and the release liner) preferably has biomass degree of 25% by weight or more (paragraph [0080]). Therefore, it would be apparent to one of ordinary skill in the art that Tanaka encompasses an embodiment within its scope wherein the polyester plastic film forming the support of Tanaka includes an amount of biomass that overlaps and/or includes the range recited by the claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding  instant claim 8, Tanaka further discloses that that the tape is a double-sided pressure-sensitive adhesive tape including a support and pressure-sensitive adhesive layers provided on both surfaces of the support.

Regarding instant claim 9, Tanaka further discloses that the pressure-sensitive adhesive tape fixes electronic device components (paragraph [0001]).

Regarding instant claim 10, Tanaka further discloses that the pressure-sensitive adhesive layer is formed from a rubber-based pressure-sensitive adhesive (such as natural rubber) (paragraph [0022]).

Regarding instant claim 11, Tanaka further discloses that that the pressure-sensitive adhesive composition is selected from acrylic pressure-sensitive adhesives (paragraph [0022]), which is inclusive of those base polymers having up to 100% by weight of all repeat units derived from an acrylic monomer; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 12, Tanaka further discloses that the pressure-sensitive adhesive includes a tackifier inclusive of terpene-based tackifiers (paragraph [0059]) and rosin-based tackifiers inclusive of unmodified rosin (raw rosin) such as gum rosin, wood rosin, or tall oil rosin (paragraph [0061]), which one of ordinary skill in the art would consider plant-derived tackifiers.

Regarding instant claim 13, Tanaka further discloses that the amount of tackifier is preferably 0 to 150 parts by weight of the polymer forming the main component of the pressure-sensitive adhesive (paragraph [0063]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 14, Tanaka further discloses that the pressure-sensitive adhesive includes a tackifier inclusive of terpene-based tackifiers and modified terpene-based tackifiers (paragraph [0059]).

Regarding instant claim 15, Tanaka further discloses that the pressure-sensitive adhesive composition includes a crosslinker selected from sulfur-free crosslinking agents (paragraphs [0041-0050]).

Regarding instant claim 16, Tanaka further discloses that the crosslinking agent is a polyfunctional isocyanate (paragraph [0041]).

Regarding instant claim 17, Tanaka further discloses that the pressure-sensitive adhesive may contain a general additive inclusive of inorganic or organic fillers (paragraph [0064]). The disclosure of “may contain a general additive” is construed to include amounts just above 0 parts by weight and would necessarily include the range recited by the claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 19, Tanaka further discloses that the pressure-sensitive adhesive layer is formed from a rubber-based pressure-sensitive adhesive (such as natural rubber) (paragraph [0022]). Tanaka further discloses that the rubber-based pressure-sensitive adhesive is formed from copolymers of natural rubber and an acrylic component (paragraph [0039]).

Regarding instant claim 20, Tanaka further discloses that the pressure-sensitive adhesive layer is formed from a rubber-based pressure-sensitive adhesive (such as natural rubber) (paragraph [0022]). Tanaka further discloses that the rubber-based pressure-sensitive adhesive is formed from copolymers of natural rubber and an acrylic component such as methyl methacrylate (paragraph [0039]).

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Klier et al. (WIPO International Publication No. WO 2016/146349 A1) (Klier).

Regarding instant claim 3:
	Tanaka discloses the pressure-sensitive adhesive sheet comprising a polyester substrate of claim 1, as cited above, but does not disclose the breaking strength of the substrate.
	However, Klier discloses a tape comprising a pressure sensitive adhesive (page 1, lines 10-11).
	Klier teaches that those tapes having very low tensile strength at break exhibit unsatisfactory stability (page 3, lines 12-13).
	Klier further teaches that the pressure sensitive adhesive tape includes a substrate comprising a polyester (page 6, lines 29-30).
	Klier further discloses that the inventive pressure-sensitive adhesive tape has a break strength of 80 N/mm2 or more (page 7, lines 5-7) (80 MPa or more).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art combination before him or her, to use a polyester substrate having the tensile strength at break stipulated by Klier in the tape of Tanaka. The motivation for doing so would have been that polyester substrates having such a tensile strength at break exhibit greater stability.
	Therefore, it would have been obvious to combine Klier with Tanaka to obtain the invention as specified by the instant claim.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Jozuka et al. (US Patent Application Publication No. US 2017/0158918 A1).

Regarding instant claim 7:
	Tanaka discloses the pressure-sensitive adhesive sheet of claim 1, as cited above, but does not disclose the shear bonding strength of the sheet.
	However, Jozuka discloses a pressure-sensitive adhesive sheet used in portable electronics (paragraph [0001]). 
	Jozuka further discloses that PSA sheet exhibits a shear adhesive strength of 0.5 MPa or greater because such an adhesive is bonded well to an adherend and shows highly reliable adhesion when exposed to a shear force (paragraph [0025]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Jozuka further discloses that the pressure-sensitive adhesive comprises, as its base polymer, one, two, or more species among various types of rubber polymers such as acrylic polymers and rubber-based polymers (paragraph [0055]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art combination before him or her, to ensure that the pressure-sensitive adhesive of Tanaka has the shear adhesive force prescribed by Jozuka. The motivation for doing so would have been that a pressure-sensitive adhesive having such a shear adhesive force exhibits high reliability and excellent bonding to an adherend.
	Therefore, it would have been obvious to combine Jozuka with Tanaka to obtain the invention as specified by the instant claim.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Okada et al. (US Patent Application Publication No. US 2014/0213716 A1) (Okada).

Regarding instant claim 18:
	Tanaka discloses the pressure-sensitive adhesive sheet of claim 1, as cited above, but does not disclose the peel strength of the adhesive.
	However, Okada disclose a double-faced PSA sheet used for fastening electric/electronic components (paragraph [0160]).
	Okada further discloses that the PSA composition exhibits excellent adhesive properties (e.g., adhesive strength) (paragraph [0017]).
	Okada further discloses that the PSA comprises, as the base polymer, at least natural rubber (paragraph [0105]).
	Okada teaches that the PSA sheet has a 180º peel strength of 10 N/20 mm or greater when measured by pressure-bonding the PSA sheet to a surface of a stainless steel plate (paragraph [0128]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to produce the pressure-sensitive adhesive of Tanaka such that it has a 180º peel strength of 10 N/20 mm or more as prescribed by Okada. The motivation for doing so would have been that natural rubber-based pressure-sensitive adhesives having such a peel strength exhibit excellent adhesive properties when used for fastening electric/electronic components.
	Therefore, it would have been obvious to combine Okada with Tanaka to obtain the invention as specified by the instant claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Mehta (US Patent No. 5,427,851) discloses an adhesive formed of a graft copolymer of natural rubber and an acrylic monomer present in an amount of 30 to 50% by weight (Claims 1 and 5).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



						/Scott R. Walshon/                                                                 Primary Examiner, Art Unit 1759                                                                                                                                       

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        12/06/2022